Case 3:16-cr-00440-WHA Document 170-1 Filed 03/03/20 Page 1 of 3




           Exhibit A
                      Case 3:16-cr-00440-WHA Document 170-1 Filed 03/03/20 Page 2 of 3




                             Excerpt of Summary of LinkedIN VPN Logs for User NBerry

ID       User     State          Location             External IP       Internal IP    Status          Date/Time
 42278   nberry   started        United States        50.78.107.210     172.18.36.30                   2/29/2012 14:13
257190   nberry   disconnected   United States        50.78.107.210                   Peer Reconnected 2/29/2012 17:31
 42658   nberry   started        United States        50.78.107.210     172.18.36.30                   2/29/2012 17:32
257255   nberry   disconnected   United States        50.78.107.210                   Lost Service     2/29/2012 18:08
 43152   nberry   started        United States        50.78.107.210     172.18.36.179                    3/1/2012 0:06
257919   nberry   disconnected   United States        50.78.107.210                   Lost Service       3/1/2012 0:57
 44133   nberry   started        United States        50.78.107.210     172.18.36.43                    3/1/2012 10:53
258935   nberry   disconnected   United States        50.78.107.210                   Lost Service      3/1/2012 12:30
 44573   nberry   started        United States        50.78.107.210     172.18.36.201                   3/1/2012 13:24
259189   nberry   disconnected   United States        50.78.107.210                   Lost Service      3/1/2012 14:11
 45652   nberry   started        United States        50.78.107.210     172.18.36.49                     3/2/2012 0:33
260396   nberry   disconnected   United States        50.78.107.210                   Lost Service       3/2/2012 1:22
 46437   nberry   started        United States        50.78.107.210     172.18.36.79                    3/2/2012 12:04
261412   nberry   disconnected   United States        50.78.107.210                   Lost Service      3/2/2012 15:56
 46956   nberry   started        United States        50.78.107.210     172.18.36.70                     3/3/2012 0:29
261706   nberry   disconnected   United States        50.78.107.210                   Lost Service       3/3/2012 1:02
 47315   nberry   started        Russian Federation   178.140.107.170   172.18.36.204                    3/3/2012 7:49
262079   nberry   disconnected   Russian Federation   178.140.107.170                 User Requested     3/3/2012 8:28
 47345   nberry   started        Russian Federation   178.140.107.170   172.18.36.206                    3/3/2012 8:29
262094   nberry   disconnected   Russian Federation   178.140.107.170                 User Requested     3/3/2012 8:49
 47375   nberry   started        Russian Federation   178.140.105.239   172.18.36.79                     3/3/2012 9:15
 47504   nberry   started        United States        50.78.107.210     172.18.36.76                    3/3/2012 12:55
262251   nberry   disconnected   United States        50.78.107.210                   Lost Service      3/3/2012 13:32
 48417   nberry   started        United States        50.78.107.210     172.18.36.94                     3/4/2012 8:33
263116   nberry   disconnected   United States        50.78.107.210                   User Requested     3/4/2012 9:26
                      Case 3:16-cr-00440-WHA Document 170-1 Filed 03/03/20 Page 3 of 3




 48531   nberry   started        United States        50.78.107.210     172.18.36.105                    3/4/2012 10:00
 48532   nberry   started        United States        50.78.107.210     172.18.36.105                    3/4/2012 10:00
263145   nberry   disconnected   United States        50.78.107.210                     User Requested   3/4/2012 10:00
 48533   nberry   started        United States        50.78.107.210     172.18.36.105                    3/4/2012 10:00
263216   nberry   disconnected   United States        50.78.107.210                     Lost Service     3/4/2012 10:52
 48740   nberry   started        United States        50.78.107.210     172.18.36.110                    3/4/2012 11:58
263324   nberry   disconnected   United States        50.78.107.210                     Lost Service     3/4/2012 12:09
 49114   nberry   started        United States        50.78.107.210     172.18.36.129                    3/4/2012 14:33
263766   nberry   disconnected   United States        50.78.107.210                     Lost Service     3/4/2012 15:49
 49263   nberry   started        United States        50.78.107.210     172.18.36.129                    3/4/2012 15:57
263870   nberry   disconnected   United States        50.78.107.210                     Lost Service     3/4/2012 16:36
 51547   nberry   started        United States        50.78.107.210     172.18.36.125                    3/5/2012 14:39
266302   nberry   disconnected   Russian Federation   178.140.105.239                   User Requested   3/5/2012 16:34
266366   nberry   disconnected   United States        50.78.107.210                     Lost Service     3/5/2012 17:05
 52353   nberry   started        United States        50.78.107.210     172.18.36.98                     3/5/2012 23:47
267193   nberry   disconnected   United States        50.78.107.210                     Lost Service      3/6/2012 1:08
 53378   nberry   started        United States        50.78.107.210     172.18.36.134                    3/6/2012 10:59
268870   nberry   disconnected   United States        50.78.107.210                     Lost Service     3/6/2012 17:11
 54734   nberry   started        United States        50.78.107.210     172.18.36.138                    3/6/2012 23:01
